Case 1:19-mc-00105-RM Document 18-3 Filed 12/06/19 USDC Colorado Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,

Petitioner,
v.
STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS, INC.,

Respondents.

 

DECLARATION OF JUSTIN WIPF

 

I, Justin Wipf, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury of the laws
of the United States of America as follows:

1. I am employed as the administrator of the Prescription Drug Monitoring Program
(“PDMP”), within the Colorado Division of Professions and Occupations at the Colorado
Department of Regulatory Agencies.

2. I am charged with administering the Prescription Drug Monitoring Program
(“PDMP”), within the Colorado Board of Pharmacy, pursuant to Title 12, Article 280, Part 4 of
the Colorado Revised Statutes, including maintaining data and compiling data in response to
queries and subpoenas. I respectfully submit this declaration based on my personal knowledge.
This submission is filed in connection with the Brief in Opposition (herein, “Opposition Brief”)

filed by the State Respondents on this date in response to the Petition for Expedited Order
Case 1:19-mc-00105-RM Document 18-3 Filed 12/06/19 USDC Colorado Page 2 of 3

Enforcing Administrative Subpoenas (herein, “Petition’”) filed on November 4, 2019, by
Petitioner United State Department of Justice, Drug Enforcement Administration (herein,
“DEA”).

3. I am personally familiar with the matters set out herein.

4, I began working for the Division in my current position on August 1, 2018. I am
familiar with the operation of the PDMP.

5. Subpoena MK-19-823246, attached as Attachment | to the Declaration of Kerry
R. Hamilton (Dkt. No. 1-1, at 15-17, Nov. 4, 2019), was issued August 2, 2019.

6. Subpoena No. MK-19-875540, attached as Attachment 2 to the Hamilton
Declaration (Dkt. No. 1-1, at 18-20, Nov. 4, 2019), was issued August 20, 2019.

7. in connection with the Opposition Brief filed by Respondents, I prepared the
responsive data sets for both of these subpoenas, through Appriss. Attached here as Exhibit 1,
as a tangible exhibit, is a flash drive containing the Excel files reflecting these data sets provided
to me by Appriss. The files are being produced in their native, Excel format so as to facilitate
data analysis. I understand that my counsel are filing a concurrent motion seeking leave to have
this tangible exhibit lodged with the Court under a Level | Restriction so as to prevent public
dissemination (other than to the Court and the parties) of the data in these Excel files.

8. The data sets contained in the flash drive in Exhibit | here conform to the
Division’s two-step protocol of providing deidentified prescription records with the patient’s
identifying information replaced with a unique numeric pseudonym, and an offer to provide
specific patient identifying information when the DEA identifies an articulable basis to believe
the patient’s identity is necessary to a bona fide investigation of criminal or improper conduct.

9. The foregoing is true and accurate, to the best of my knowledge.
Case 1:19-mc-00105-RM Document 18-3 Filed 12/06/19 USDC Colorado Page 3 of 3

DATED at Denver, Colorado, this 6" day of Degember, 2019
— 1

   

Division of Professions & Occupations
Colorado Department of Regulatory Agencies
